In an action by plaintiff wife for a judicial separation, the defendant husband appeals from so much of an order of the Supreme Court, Kings County, dated May 3, 1962, as awarded to the wife, pendente lite, alimony of $135 a week and a counsel fee of $1,500, with leave to apply to the trial court for an additional counsel fee. Order modified on the facts by reducing the alimony to $60 a week and the counsel fee to $500. As so modified, the order, insofar as appealed from, is affirmed, without costs. Under the circumstances disclosed by this record, the allowances, in our opinion, were excessive. However, our award, which is based on affidavits, should have no effect on the trial court in its determination as to the amount of permanent alimony (if any) to be awarded, based on all the facts developed at the trial (Novack v. Novack, 15 A D 2d 671). Whether plaintiff is entitled to an additional counsel fee is left to the trial court to determine (Smith v. Smith, 6 A D 2d 818). It should be noted that this court has heretofore granted defendant a stay pending his appeal from a subsequent order of the Special Term, entered July 23, 1962, which directed him to pay a counsel fee of $750 for the services of plaintiff’s attorney to be rendered on the instant appeal. As a condition of such stay, defendant was required to pay $250 on account of such fee. The $500 counsel fee now fixed by this court in the matter presently before us is unrelated to said $250 payment. Ughetta, Kleinfeld, Hill and Rabin, JJ., concur;